DETAILED ACTION
This office action is in response to applicant’s filing dated October 5, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020 has been entered.
 
Status of Claims
Claim(s) 41-61 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 5, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 49-56; and addition of new claim(s) 61. Claims 1-40 were previously cancelled.
Applicants elected without traverse Group I, drawn to a method of treating an infection with an influenza virus, comprising: providing a neuraminidase inhibitor, a macrolide antibiotic, and a non-steroidal anti- inflammatory drug; and administering the neuraminidase inhibitor, 
Claims 49-54 and 61 are presently under examination as they relate to the elected species:
Oseltamivir, clarithromycin, naproxen and omeprazole.

Priority
The present application is a national stage entry of PCT/US2016/020292 filed on March 1, 2016.  The effective filing date of the instant application is March 1, 2016.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
New Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 51, and 52 stand rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar et al (US 2012/0093738 A1, cited in the IDS filed August 29, 2018) in view of Kakeya et al (PLOS ONE, 2014; 9(3):e91293 pp 1-10) and Slama Schwok et al (US 2014/0163107 A1).
Regarding claims 49, 51 and 52, Pilgaonkar teaches a method of treatment of any confirmed, probable or suspected influenza virus infection by administering to a patient in need thereof formulation of the present invention comprising an influenza antiviral, at least one taste-masking agent and at least one pharmaceutically acceptable excipient [0085];  in a still further embodiment of the present invention the taste-masked influenza antiviral formulations of the present invention may be adapted to deliver one or more active agents in addition to influenza antivirals [0086].  Pilgaonkar teaches a taste-masked pharmaceutical formulation for oral administration comprising at least one influence antiviral (claim 1); wherein the influenza antiviral is oseltamivir (claim 2); wherein the formulation further comprises an additional active agent including naproxen and azithromycin ([0086] and claim 23).  Azithromycin reads on a macrolide antibiotic as evidenced by instant claim 43.  Thus, Pilgaonkar teaches a method of treating an influenza virus infection comprising oseltamivir, the elected neuraminidase inhibitor; azithromycin, a macrolide antibiotic; and naproxen, the elected non-steroidal anti-inflammatory drug.  
While the reference may not be anticipatory insofar as one must select oseltamivir from various influenza antiviral compounds  and naproxen and azithromycin and naproxen from various additional active agents to treat influenza virus infection as taught in Pilgaonkar, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected oseltamivir from the list of influenza antiviral compounds, and azithromycin and naproxen from the list of additional active agents that may be therapeutically effective in order to arrive at a  

With regard to the amount of oseltamivir, azithromycin, and naproxen effective to suppress development of quasispecies of the influenza virus, the reference does not specifically identify that administration of a composition comprising oseltamivir, azithromycin, and naproxen in amounts effective to suppress development of quasispecies of the influenza virus.  
The Examiner notes that the instant specification teaches neuraminidase inhibitors can be supplied in amounts sufficient to provide from 1 mg to 400 mg per day, and can be administered once a day, twice a day, three times a day, four times a day, more than four times a day, semi-continuously, or continuously (see paragraph [0018]), a macrolide antibiotic can be supplied in amounts sufficient to provide from 100 mg to 4000 mg or more per day, and can be administered once a day, twice a day, three times a day, four times a day, more than four times a day, semi-continuously, or continuously (see paragraph [0019]); and a non-steroidal anti-inflammatory drug can be supplied in amounts sufficient to provide from 5 mg to 2000 mg or more per day, and can be administered once a day, twice a day, three times a day, four times a day, more than four times a day, semi-continuously, or continuously (see paragraph [0020]).  
st paragraph).  Moreover, Slama Schwok teaches a method of treating an infection by a type-A Influenza virus, in a subject, which method includes the administration of a therapeutically effective quantity of a composition including a compound, wherein the compound is naproxen (claim 23) and the amount of compound to be administered for the treatment of an infection by a type-A Influenza virus according to the invention may range between 0.1 milligram (mg) and 2000 mg per day [0217].  
It would have been prima facie to one of ordinary skill in the art to select the amount of antiviral taught and amount oseltamivir taught by Kakeya; the amount of azithromycin taught by Kakeya, and the amount of naproxen taught by Slama Schwok as a starting point to optimize the amounts of oseltamivir, azithromycin, and naproxen for use in a method comprising administer a combination comprising oseltamivir, azithromycin, and naproxen, since the prior art teaches each of these agents are useful for treating influenza and because dosage is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	The amounts taught by Pilgaonkar, Kakeya, and Slama Schwok overlap or lie inside the ranges disclosed by the instant specification as suitable amounts for the use in the instantly claimed methods.  Thus, the amounts rendered obvious by the cited art are considered to be “amounts effective to suppress development of quasispecies of the influenza virus.”

	With regard to the limitation providing a formulation compounded to provide the neuraminidase inhibitor, the macrolide antibiotic, and the non-steroidal anti-inflammatory drug, by broadest reasonable interpretation, the term “compound” means to combine.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to produce a composition comprising a combination of oseltamivir, a macrolide antibiotic, azithromycin, and naproxen.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for use in method of treating influenza.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining t oseltamivir, a 
Taken together, all this would result in the practice of the method of claims 49, 51, and 52 with a reasonable expectation of success.

Regarding claim 50, Pilgaonkar does not explicitly teach wherein the schedule comprises administering the composition for a first period of time followed by administration of the neuraminidase inhibitor in the absence of the macrolide antibiotic and the non-steroidal anti-inflammatory drug for a second period of time.
However, Kakeya teaches a combination of oseltamivir phosphate and azithromycin for treating influenza (title); wherein the subjects received oral oseltamivir 75 mg every 12 hr in combination with an extended-release formulation of single-dose oral AZM (azithromycin) 2,000 mg (page 3, left, 1st paragraph).
It would have been prima facie to one of ordinary skill in the art to administer a combination comprising oseltamivir, azithromycin, and naproxen followed by administration of the oseltamivir in the absence of the azithromycin, and naproxen for a second period of time based on the dosing regimen determined to be effective by the treating physician.  Kakeya clearly establishes that dosing regimens of oseltamivir and azithromycin would require doses wherein at least the azithromycin is not present.  Moreover, treatment regimen is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosing regimen would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 50 with a reasonable expectation of success.


Claims 49, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar et al (US 2012/0093738 A1, cited in the IDS filed August 29, 2018) in view of Anderson et al (J Antimicrobial Chemotherapy, 2007; 1155-1158, cited in a previous Office Action), Shinahara et al (PLoS ONE; 2013, 8(7):e70060, cited in a previous Office Action), and Slama Schwok et al (US 2014/0163107 A1).
Regarding claims 49, 51 and 52, Pilgaonkar teaches a method of treatment of any confirmed, probable or suspected influenza virus infection by administering to a patient in need thereof formulation of the present invention comprising an influenza antiviral, at least one taste-masking agent and at least one pharmaceutically acceptable excipient [0085];  in a still further embodiment of the present invention the taste-masked influenza antiviral formulations of the present invention may be adapted to deliver one or more active agents in addition to influenza antivirals [0086].  Pilgaonkar teaches a taste-masked pharmaceutical formulation for 
Pilgaonkar does not explicitly teach a macrolide antibiotic is the elected macrolide antibiotic, clarithromycin.
However, Anderson teaches macrolide class antibiotics include clarithromycin, erythromycin, azithromycin, telithromycin and clindamycin (page 1155, right, 1st paragraph).
Shinahara teaches treatment with antiviral neuraminidase inhibitors suppresses influenza viral replication (abstract); treatment of influenza with OSV (oseltamivir) and ZNV (zanamivir) for 5 days attenuated the induction of anti-viral S-IgA in nasal washes and anti-viral IgG in serum, compared with the untreated group; the combination of CAM (clarithromycin) plus OSV or ZNV boosted and restored the production of mucosal S-IgA and systemic IgG; the re-infection rates in the subsequent season were significantly higher in the OSV and ZNV groups than the untreated, while CAM+OSV and CAM+ZNV tended to reduce such rate; and CAM restored the attenuated anti-viral mucosal and systemic immunity and reduced the re-infection rate in the subsequent year in pediatric patients with influenza treated with OSV and ZNV (abstract).
prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any macrolide antibiotic) for another (clarithromycin) with an expectation of success, since the prior art establishes that both function in similar manner.

With regard to limitation directed to the amount of oseltamivir, clarithromycin, and naproxen effective to suppress development of quasispecies of the influenza virus, the cited references do not specifically identify that administration of a composition comprising oseltamivir, clarithromycin, and naproxen in amounts effective to suppress development of quasispecies of the influenza virus.  
The Examiner notes that the instant specification teaches neuraminidase inhibitors can be supplied in amounts sufficient to provide from 1 mg to 400 mg per day, and can be administered once a day, twice a day, three times a day, four times a day, more than four times a day, semi-continuously, or continuously (see paragraph [0018]), a macrolide antibiotic can be supplied in amounts sufficient to provide from 100 mg to 4000 mg or more per day, and can be administered once a day, twice a day, three times a day, four times a day, more than four times a day, semi-continuously, or continuously (see paragraph [0019]); and a non-steroidal anti-
Pilgaonkar teaches the influenza antiviral in the formulation is administered at a dose of about 1 mg to about 500 mg [0020].  Moreover, Shinahara teaches patients diagnosed with IAV (influenza A virus) were divided into 5 groups, the OSV+CAM (oseltamivir + clarithromycin) group (20 patients treated orally twice daily with OSV at 2 mg/kg body weight for 5 days plus oral CAM at 5.0–7.5 mg/kg body weight for 5 days (page 2, right, 3rd paragraph).  Shinahara teaches the average age of subjects in OSV+CAM group was 5.1±2.1.  Assuming an average weight for a 5 year old child is about 18.5 kg, a twice daily amount of OSV at 2 mg/kg body weight would be about 37 mg OSV twice daily.  An amount of oral CAM at 5.0–7.5 mg/kg body weight would be about 92.5 mg-138.75 mg of oral CAM.  Moreover, Slama Schwok teaches a method of treating an infection by a type-A Influenza virus, in a subject, which method includes the administration of a therapeutically effective quantity of a composition including a compound, wherein the compound is naproxen (claim 23) and the amount of compound to be administered for the treatment of an infection by a type-A Influenza virus according to the invention may range between 0.1 milligram (mg) and 2000 mg per day [0217].  
It would have been prima facie to one of ordinary skill in the art to select the amount of antiviral taught by Pilgaonkar and amount oseltamivir taught by Shinahara; the amount of clarithromycin taught by Shinahara, and the amount of naproxen taught by Slama Schwok as a starting point to optimize the amounts of oseltamivir, clarithromycin, and naproxen for use in a method of treating influenza comprising administering a combination comprising oseltamivir,  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	The amounts taught by Pilgaonkar, Shinahara, and Slama Schwok overlap or lie inside the ranges disclosed by the instant specification as suitable amounts for the use in the instantly claimed methods.  Thus, the amounts rendered obvious by the cited art are considered to be “amounts effective to suppress development of quasispecies of the influenza virus.”

	With regard to the limitation providing a formulation compounded to provide the neuraminidase inhibitor, the macrolide antibiotic, and the non-steroidal anti-inflammatory drug, by broadest reasonable interpretation, the term “compound” means to combine.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to produce a composition comprising a combination of oseltamivir, clarithromycin, and naproxen.  One  In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining t oseltamivir, clarithromycin, and naproxen, one would have achieved a composition useful for treating influenza.  
Taken together, all this would result in the practice of the method of claims 49, 51, and 52 with a reasonable expectation of success.



Claims 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar et al (US 2012/0093738 A1, cited in the IDS filed August 29, 2018) in view of Anderson et al (J Antimicrobial Chemotherapy, 2007; 1155-1158, cited in a previous Office Action), Shinahara et al (PLoS ONE; 2013, 8(7):e70060, cited in a previous Office Action), and Slama Schwok et al (US 2014/0163107 A1) as applied to claims 49, 51, and 52 above, and further in view of Gasparini et al (BMC Infectious Diseases 2014, 14:297, cited in a previous Office Action).

However, Gasparini teaches Infections by influenza viruses place a heavy burden on public health and economies worldwide; omeprazole family compounds block the “proton pump”, we hypothesized that they could interfere with the mechanism of fusion of the virus envelope and endosomal membrane, thereby hindering the M2 proton pump mechanism of influenza viruses; after control for potential confounders, subjects treated with omeprazole family compounds displayed a lower risk of catching ILI (influenza like illness); the risk of ILI in unvaccinated non-OFC (omeprazole family compounds) users was about six times than that in vaccinated OFC users; and although confirmation is necessary, these results suggest that omeprazole family compounds could be profitably used in the prevention and, perhaps, treatment of ILI (abstract and page 7, right, 4th paragraph); latter application could be particularly useful in complicated forms of the disease, the treatment of which might also involve combination with other antiviral and/or antibiotic drugs (page 7, right, 4th paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating influenza virus infection comprising oseltamivir, clarithromycin, and naproxen suggested by the combination of  Pilgaonkar, Anderson, and Shinahara to further comprise administering omeprazole with an expectation of success, since the prior art establishes that omeprazole family compounds reduce risk of influenza like illnesses in vaccinated subjects and may be useful for treating complicated forms of the disease which might also involve combination with .


Claims 50 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar et al (US 2012/0093738 A1, cited in the IDS filed August 29, 2018) in view of Anderson et al (J Antimicrobial Chemotherapy, 2007; 1155-1158, cited in a previous Office Action), Shinahara et al (PLoS ONE; 2013, 8(7):e70060, cited in a previous Office Action), and Slama Schwok et al (US 2014/0163107 A1) as applied to claims 49, 51, and 52 above, and further in view of McCullers (US 2004/0248825 A1, cited in a previous Office Action).
The combination of Pilgaonkar, Anderson, Shinahara, and Slama Schwok suggest all the limitations of claim 50, except wherein the schedule comprises administering the composition for a first period of time followed by administration of the neuraminidase inhibitor in the absence of the macrolide antibiotic and the non-steroidal anti-inflammatory drug for a second period of time.  
However, Pilgaonkar teaches the various dosage forms are preferably immediate release dosage forms that release influenza antiviral instantly upon reaching either stomach or intestine; the formulations disclosed in present invention can also be adapted to develop a formulation wherein influenza antiviral is released in a controlled manner over a period of time, for example, from about 2 to about 24 hours [0062].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the treatment regimen suggested by Pilgaonkar, Anderson, and Shinahara to 
Moreover, Shinahara teaches patients diagnosed with IAV (influenza A virus) were divided into 5 groups, the OSV+CAM (oseltamivir + clarithromycin) group (20 patients treated orally twice daily with OSV at 2 mg/kg body weight for 5 days plus oral CAM at 5.0–7.5 mg/kg body weight for 5 days (page 2, right, 3rd paragraph).  Thus, Shinahara suggests oseltamivir is administered twice a day while clarithromycin is administered once a day.
Moreover, McCullers teaches it is well-known that due to the widespread use, and frequent over-prescribing of antibiotics, there is an increasing incidence of bacterial pathogens acquiring drug-resistance, including multi-drug resistance; in other words, bacterial pathogens that are typically susceptible to (i.e., inhibited or killed) to a particular antibiotic are no longer susceptible; the use of a neuraminidase inhibitor to attenuate the virulence of a bacterial pathogen, or to treat a concurrent infection could decrease the occurrence of drug-resistance due to milder bacterial infections that lower the overall colonization that occurs when a bacterial pathogen is establishing an infection in a particular site, or possible by lower the dosage or length of time that an antibiotic is required to treat the infection.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the treatment regimen suggested by Pilgaonkar, Anderson, and Shinahara to administer the composition comprising oseltamivir, naproxen and clarithromycin for a treatment period followed by oseltamivir in the absence of the naproxen and 
Moreover, 
It would have been prima facie to one of ordinary skill in the art to administer a combination comprising oseltamivir, clarithromycin, and naproxen followed by administration of the oseltamivir in the absence of the azithromycin, and naproxen for a second period of time based on the dosing regimen determined to be effective by the treating physician.  Shinahara clearly establishes that dosing regimens of oseltamivir and clarithromycin would require doses wherein at least the clarithromycin is not present.  Moreover, treatment regimen is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosing regimen would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 50 with a reasonable expectation of success.


Regarding claim 61, McCullers teaches oseltamivir is approved for treatment of uncomplicated influenza in adults over the age of 18 years who have been symptomatic for no more than 2 days; oseltamivir is indicated for treatment of uncomplicated acute influenza in adults who have been symptomatic for less than 48 (i.e., 60 or 40) hours; the recommended oral dose of oseltamivir is 75 mg twice daily for 5 days [0053].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the treatment regimen suggested by Pilgaonkar, Anderson, and Shinahara to administer the composition comprising oseltamivir, naproxen and clarithromycin for a treatment period of 2 days followed by oseltamivir in the absence of the naproxen and clarithromycin for a treatment period of 3 days, since McCullers teaches the use of a neuraminidase inhibitor may reduce the dosage or length of time required that an antibiotic is required to treat the infection and that the recommended treatment dose of oseltamivir is 75 mg twice daily for 5 days.   
Moreover, dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim 
Taken together, all this would result in the practice of the method of claim 61 with a reasonable expectation of success.

Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.


Conclusion
Claims 49-54 and 61 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628